Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US Pat. Pub. 2018/0350734).
Regarding claim 1, Lee teaches a microelectronic structure, comprising: 
a substrate including a surface insulation material at a face of the substrate [fig. 4L, substrate 413, with a surface insulation 419a]: 
a cavity in the substrate, wherein the cavity extends through the surface insulation material and the surface insulation material does not extend above the cavity [fig. 4L, a cavity with 120 therein, 419a is not above the cavity]; and 
a bridge component in the cavity, wherein the bridge component includes a first face and an opposing second face, the second face of the bridge component is between the first face of the bridge component and the substrate, and the bridge component includes conductive contacts at the first face of the bridge component [fig. 4L, 120 with contacts 121 and 122 on both the first face and second face].
Regarding claim 2, Lee discloses a microelectronic structure of claim 1, wherein the substrate includes an organic dielectric material [claim 23 teaches the substrate can comprise an organic dielectric material].
Regarding claim 3, Lee teaches the microelectronic structure of claim 1, wherein the substrate includes a conductive contact at the face of the substrate, the surface insulating material includes an opening  and the conductive contact of the substrate is at the bottom of the opening [fig. 4L, conductive contacts 411 at the bottom of openings in 419a].
Regarding claim 5, Lee teaches the microelectronic structure of claim 1, wherein a dielectric material of the substrate is at a bottom of the cavity [fig. 4L, 416, paragraph [0043] teaches 416 is dielectric].
Regarding claim 7, Lee discloses the microelectronic structure of claim 1, wherein a metal is at a bottom of the cavity [Fig. 4L, 415a].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground applied above.


Allowable Subject Matter
Claims 8-16, 18-20 are allowed.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a second electronic component having a first face and an opposing second face, the first face of the second electronic component is between the second face of the second electronic component and the substrate, the second electronic component includes conductive contacts at the first face of the second electronic component,  some of the conductive contacts of the second electronic component are conductively coupled to the conductive contacts of the substrate at the face of the substrate, and some of the conductive contacts of the second electronic component are conductively coupled to the conductive contacts of the first face of the bridge component.
Regarding claim 18, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a substrate having a conductive contact at a face of the substrate, a cavity at a face of the substrate, wherein the cavity includes  a metal at a bottom of the cavity and a top of the metal is coplanar with a top of the conductive contact at the face of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        


/JAEHWAN OH/Primary Examiner, Art Unit 2816